Citation Nr: 1232216	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a left ankle disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left ankle disability.

3.  Entitlement to service connection for a right wrist disability, to include as secondary to a left ankle disability.

4.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disability.

5.  Entitlement to an increased initial rating for a psychiatric disability, currently rated 30 percent.




REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

In April 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  Therefore the Board may consider that evidence in the first instance. 

VA medical records have been added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of the electronic record. 

The issue of entitlement to a disability rating in excess of 30 percent for left ankle instability was raised by the Veteran in May 2011 and the issue of entitlement to service connection for a left knee disability was raised by the Veteran in November 2007.  The Veteran has also raised a claim that a reduction of his left ankle disability rating in 1976 was clearly and unmistakably erroneous.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a low back disability, a right wrist disability, and hypertension are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's current right knee disability is due to his service-connected left ankle disability.  


CONCLUSION OF LAW

A current nonservice-connected right knee disability is secondary to a service-connected left ankle disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must provide claimants with certain notice and assistance in developing the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The notice required by 38 U.S.C.A. § 5103(a) must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO has satisfied the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran because of the favorable nature of the Board's decision regarding his right knee.

The Veteran seeks service connection for a right knee disability, to include as secondary to his service-connected left ankle disability.  The Veteran claims that falls caused by his left ankle have resulted in a right knee disability.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disability.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service medical records show no complaints of, treatment for, or diagnosis of any right knee disability.  An April 1974 separation examination found the Veteran's lower extremities to be normal.  

Private medical records show that the Veteran reported falls on to his right knee.  In May 2006, the Veteran reported that his left ankle gave out and he fell, injuring his right knee.  He was diagnosed with an abrasion on his right knee.  An x-ray of the right knee indicated no acute fracture, but there was evidence of mild to moderate degenerative changes affecting the patellofemoral compartment of the joint.  

At a July 2007 VA joints examination, the Veteran reported he stepped into a crack and twisted his left ankle and fell, striking both knees.  He described intermittent pain, especially when going up and down stairs and when twisting while walking.  An x-ray revealed the alignment of the right knee was normal, with no fracture or dislocation identified.  There was minimal osteophyte formation laterally in the patellofemoral compartment.  The diagnosis was patellofemoral syndrome of the right knee with minimal patellofemoral degenerative joint disease.  The examiner opined that the Veteran's right knee condition most likely preexisted the Veteran's fall in May 2006 due to the diagnosis of degenerative joint disease in the patellofemoral compartment in June 2006.  The examiner further opined that the right knee was at least as likely as not aggravated by the May 2006 fall, which was at least as likely as not caused by the Veteran's service-connected left ankle.  The examiner further found that the aggravation of the Veteran's right knee had not caused any additional limitation of motion, functional or degenerative joint disease, but had most likely caused increase in the Veteran's symptoms.  

VA medical records show the Veteran complained of pain in his right knee in July 2007.  In a March 2009 podiatry consultation, the provider opined that the Veteran's ankle instability caused falls that would lead to more knee pain, arthritis, and degeneration of the knee to occur.  A May 2009 x-ray of the right knee indicated degenerative change with medial compartment narrowing and lateral patellofemoral narrowing with mild patellar spurring.  

Private medical records include a November 2008 diagnosis of arthritis in both knees.  The physician noted that the Veteran's knee pain started after falling when he twisted his ankle.  A March 2009 note showed the Veteran had chronic knee, ankle, wrist, and back pain.  Another March 2009 note indicated the Veteran had frequent falls and significant hip, knee, and ankle weakness.  

An April 2009 form indicated that the Veteran was diagnosed with bilateral patellofemoral arthritis.  The physician that signed the form indicated that it was at least as likely as not that the left ankle caused the Veteran's knee pain/patellofemoral syndrome due to his frequent falls.  No rationale was provided.  

A March 2010 form indicated the Veteran had a diagnosis of chronic degenerative joint disease of the knees.  The signing physician agreed that the Veteran's limping and falling from his service-connected ankle at least as likely as not caused the Veteran's degenerative joint disease of the knee.  No rationale was provided.  

Another May 2010 form indicated that the Veteran had a diagnosis of patellofemoral pain syndrome, chronic ankle instability, and degenerative joint disease.  The signing physician indicated that it was at least as likely as not that the severe sprain and recurrent knee trauma caused his chronic joint problems and instability.  No rationale was provided.  

At an August 2010 VA joint examination, the examiner assessed the Veteran's left knee, and not his right knee.  As such, the examination is inadequate and not relevant to the claim on appeal.

In a February 2012 letter, the Veteran's physician reported that the Veteran had multiple falls over the years that were secondary to his left ankle instability and that resulted in injury and chronic pain in his wrists, low back, and knees.  The physician opined that the trauma from the falls certainly could have contributed to the diffuse degenerative arthritis and chronic pain the Veteran experienced.

In another February 2012 letter, another physician opined that the Veteran's falls had added to his knee, back, and wrist pain.  That physician opined that it was at least as likely as not that the severe ankle sprain caused his conditions.  

During the April 2012 Board hearing, the Veteran testified that he fell over 300 times in the last 37 years because of his left ankle giving out.  

The Board first finds that the April 2009, March 2010, and May 2010 medical form opinions are given low probative weight as a rationale was not provided for those opinions.  The physicians opined that the Veteran's service-connected left ankle and resulting falls at least as likely as not caused the Veteran's degenerative joint disease, knee pain, patellofemoral syndrome, or patellofemoral arthritis.  The physicians' opinions concerning etiology have been considered.  However, no rationale was provided to support the opinions concerning etiology and it is therefore given low probative weight on that theory of entitlement.  

Additionally, the Board finds the February 2012 letter from the Veteran's physician is given low probative weight as the opinion is speculative that the trauma from the Veteran's falls could have contributed to his symptoms.  Moreover, no rationale was provided to support the opinion concerning etiology.  Warren v. Brown, 6 Vet. App. 4 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The February 2012 letter which opined that it was at least as likely as not that the severe ankle sprain caused the Veteran's conditions is likewise given low probative weight as no rationale was provided for the opinion.  A medical opinion that contains only data and conclusions is not entitled to any probative value.  There must be factually accurate, fully articulated, sound reasons for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The evidence does not show, nor does the Veteran contend, that he had a chronic right knee disability in service or continuity of symptoms following service.  The separation examination found no abnormalities of the right knee and the Veteran did not report symptoms at that time.  In addition, a right knee disability was not shown within one year of separation from service.  Furthermore, the July 2007 examiner opined that it was less likely than not that the Veteran's right knee disability was caused by or the result of service.  

Nevertheless, the Board finds that service connection is warranted for the right knee disability on the basis that it has been aggravated by the service-connected left ankle disability.  The VA physician who provided an opinion in July 2007 opined that the Veteran's current right knee disability most likely preexisted the Veteran's fall in May 2006 due to the radiographic evidence of degenerative joint disease in the patellofemoral compartment in June 2006.  The physician further opined that the right knee disability was at least as likely as not aggravated by the injury which was at least as likely as not caused by the Veteran's service-connected left ankle.  Additionally, the Board finds the November 2008 physician's report that the Veteran's knee pain began after he fell from twisting his ankle significant to show that prior to the May 2006 fall, the Veteran exhibited no right knee symptoms, therefore establishing a baseline of no symptoms in the Veteran's right knee.  In sum, the Board finds that the evidence both for and against the claim on the basis that a right knee disability is due to the service-connected left ankle disability is at least in equipoise.  

Moreover, the VA physician opined that it was more likely than not that the Veteran's right knee disability was aggravated by the May 2006 fall due to the existence of degenerative joint disease of the patellofemoral compartment in June 2006.  The physician stated that aggravation most likely caused an increase in symptoms as the Veteran asserted his symptoms were not present prior to the May 2006 fall.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a right knee disability, which has been aggravated by a service-connected left ankle disability, is warranted..  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  §§ 3.102, 3.400 (2011); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right knee disability, which has been aggravated by a service-connected left knee disability, is granted.  


REMAND

The Veteran seeks service connection for a right wrist disability, to include as secondary to a service-connected left ankle disability.  The Veteran claims that the falls caused by this left ankle have resulted in injury of his right wrist.  

Private medical records show that the Veteran reported falls on to his right wrist.  In May 2006 the Veteran was diagnosed with contusion/sprain of his right wrist after his left ankle gave out and he fell on his wrist.  In June 2006, the Veteran continued to complain about his right wrist.  In August 2006, the Veteran also reported that he hurt his right wrist while lifting a box.  The diagnosis was strained right wrist lateral ligaments.  

At a July 2007 VA joints examination, the Veteran reported he stepped into a crack and twisted his left ankle and fell, striking his right arm.  He reported he experienced intermittent pain that increased with gripping and heavy lifting.  He reported that he occasionally dropped objects.  An x-ray revealed a normal right wrist.  The examiner did not provide a diagnosis for the Veteran's right wrist and found that despite the intermittent symptoms, there was no objective evidence of medical pathology. 

At an August 2010 VA joint examination, the examiner assessed the Veteran's left wrist, and not his right wrist.  Therefore, the examination is not relevant to this claim.

Once VA undertakes to provide an examination, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the July 2007 examination was inadequate and the August 2010 examination addressed the incorrect joints, the Veteran should be accorded a new VA joints examination.  The duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the rating of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran seeks service connection for a low back disability, to include as secondary to his service-connected left ankle disability.  The Veteran claims that falls caused by his left ankle have resulted in a low back disability.  

Private medical records show that the Veteran complained of and was treated for low back pain after a motor vehicle accident in 1982.  Chiropractic records dated from 1982 to 1991 show the Veteran complained of and was treated for low back pain.  Medical records also show the Veteran twisted his left ankle then his back in March 1990.  The diagnosis was lumbosacral strain.  

At a July 2007 VA joints examination, the Veteran reported he did not have a history of low back pain prior to his fall in May 2006.  He reported he experienced dull, constant low back pain.  An x-ray revealed mild degenerative changes at T12-L1.  The diagnosis was chronic lumbar strain with degenerative disc disease.  The examiner opined that the Veteran's back condition was not caused by or a result of military service and not caused by the Veteran's fall in May 2006, as there was no documentation of a chronic back condition at the time of the fall.  The examiner also opined that there was no evidence of a chronic aggravation of the symptoms of low back pain because there was no evidence of ongoing or increased medical care for low back pain in the 12 months after the fall in May 2006.  

VA medical records include an October 2010 MRI of the lumbar spine which revealed lumbar spondylosis and lumbar spine scoliosis convex left.  Active problem lists indicate that the Veteran continued to complain about low back pain.  

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary in order to fully and fairly assess the merits of the Veteran's low back disability claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011).  That examination and opinion should expressly reconcile the conflicting findings of the July 2007 VA examiner that the Veteran did not have a history of low back pain prior to May 2006 and the medical evidence indicating the Veteran had low back pain following a motor vehicle accident in 1982, while taking into account all other pertinent evidence with respect to the Veteran's claim.

The Veteran seeks service connection for hypertension, to include as secondary to a service-connected psychiatric disability.  At the time of the October 2007 rating decision, the Veteran was not service-connected for a psychiatric disability.  A November 2011 rating decision granted service connection for a psychiatric disability.  

VA and private medical records show that the Veteran has been treatment for hypertension.  

At a July 2007 VA hypertension examination, the diagnosis was hypertension, controlled.  The examiner opined that the Veteran's hypertension was not caused by or the result of military service, finding that the condition was mostly likely essential hypertension which is not secondary to any specific cause or etiology and most likely significantly contributed to by the Veteran's obesity.   

In light of the subsequent grant of entitlement to service connection for a psychiatric disability and the Veteran's assertions that his hypertension is secondary to the psychiatric disability, the Board finds that the Veteran should be afforded another VA examination in order to determine the current nature and etiology of his hypertension.  

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Here, as the Veteran is service-connected for a psychiatric and the Veteran claims that his hypertension is secondary to the psychiatric disability, the VA examiner should provide an opinion as to whether it is at least as likely as not that such service-connected disability caused or aggravates hypertension.  38 C.F.R. § 3.159(c)(4) (2011).

The Veteran seeks an initial disability rating in excess of 30 percent for a psychiatric disability.  A November 2011 rating decision granted service connection for a psychiatric disability and assigned a 30 percent rating.  The Veteran filed a notice of disagreement at the April 2012 Board hearing as to that disability rating.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a timely notice of disagreement with the disability rating assigned in the November 2011 rating decision, a statement of the case must be issued.  38 CFR § 19.29 (2011).  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating since November 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VAMC medical records dating from November 2011.  

2.  Issue a statement of the case for the issue of entitlement to an initial disability rating in excess of 30 for a psychiatric disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).

3.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his right wrist and low back disability by an appropriately qualified VA examiner.  The examiner must review the claims file and the report should note that review.  All indicated tests should be conducted, and the reports of any studies should be incorporated into the examination report to be associated with the claims file.  The rationale for any opinion offered should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all right wrist disabilities.

(b)  Is it at least as likely as not (50 percent or greater probability) that any right wrist disability began in or is related to a period of active service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any right wrist disability was caused by or is due to the service-connected left ankle disability?  The examiner should discuss the private medical records indicating that the Veteran's left ankle gave out resulting in a fall on his right wrist.  

(d)  Is it at least as likely as not (50 percent or greater probability) that any right wrist disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left ankle disability?  The examiner should discuss the private medical records indicating that the Veteran's left ankle gave out resulting in a fall on his right wrist.  
 
(e)  Diagnose all low back disabilities.

(f)  Is it at least as likely as not (50 percent or greater probability) that any low back disability began in or is related to a period of active service?

(g)  Is it at least as likely as not (50 percent or greater probability) that any low back disability was caused by or is due to the service-connected left ankle disability?  The examiner should discuss the private medical records indicating that the Veteran's left ankle gave out resulting in a fall.  The examiner is asked to comment on the clinical significance of private medical records indicating that the Veteran began having low back pain after a motor vehicle accident in 1982.  

(h)  Is it at least as likely as not (50 percent or greater probability) that any right wrist disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left ankle disability?  The examiner should discuss the private medical records indicating that the Veteran's left ankle gave out resulting in a fall on his right wrist.  

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his hypertension by an appropriately qualified VA examiner.  The examiner must review the claims file and the report should note that review.  All indicated tests should be conducted, and the reports of any studies should be incorporated into the examination report to be associated with the claims file.  In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's hypertension and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  The examiner must provide the following opinions:

(a)  Is a diagnosis of hypertension warranted?

(b)  Is it at least as likely as not (50 percent probability or greater), that hypertension began in or is related to the Veteran's active service? 

(c)  Is it at least as likely as not (50 percent probability or greater) that hypertension was caused by or is due to the service-connected psychiatric disability?  

(d)  Is it at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected psychiatric disability?  

5.  Then readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


